F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                                FEB 5 2001
                                  TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 ISAAC MCBRIDE,

               Petitioner-Appellant,                      No. 00-6257
          v.                                                  W.D. Okla.
 JOHN GRUBBS, Warden,                               (D.C. No. 00-CV-524M)

               Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY , BALDOCK , and LUCERO , Circuit Judges.              **




      Isaac McBride, a state prisoner proceeding pro se, appeals the district

court’s denial of his application for a certificate of appealability pursuant to 28

U.S.C. § 2253(c)(1)(A). Mr. McBride was convicted by an Oklahoma state court



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

      **
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument.
of larceny of merchandise from a retailer after former conviction of a felony, and

he was sentenced to twenty years’ imprisonment. In his habeas petition, Mr.

McBride alleged that he received ineffective assistance of trial and appellate

counsel, that the trial court erred in allowing the jury to rehear the testimony of

two witnesses on audiotape, and that the trial court imposed an excessive

sentence. The magistrate judge determined that Mr. McBride’s application was

untimely. The district court adopted the magistrate judge’s report and

recommendation in its entirety, dismissed Mr. McBride’s petition for habeas

corpus, and subsequently denied his application for a certificate of appealability

and his motion to proceed in forma pauperis. Before us is a renewed application

for a certificate of appealability and a renewed motion to proceed in forma

pauperis.

      Mr. McBride’s sentence became final on July 2, 1998, at which point the

one-year period of limitation for filing an application for a writ of habeas corpus

began to run. See 28 U.S.C. § 2244(d)(1). The magistrate judge determined that

Mr. McBride did not file his application for post-conviction relief in state court

until July 15, 1999, thirteen days after his petition for relief was due in federal

court. Because Mr. McBride’s application for state post-conviction relief was not

filed within AEDPA’s one-year time limit, the magistrate judge correctly

determined that the tolling provisions of § 2244(d)(2) were not implicated. Mr.


                                          -2-
McBride’s federal habeas petition was filed on March 16, 2000, more than eight

months after the one-year period had expired.

       We agree with the conclusions of the district court. We also note that Mr.

McBride’s brief, which we construe liberally pursuant to   Haines v. Kerner , 404

U.S. 519, 520-21 (1972) (per curiam), suggests no basis for equitable tolling,

because he has not demonstrated any extraordinary way in which he has been

prevented from asserting his rights.   See Miller v. Marr , 141 F.3d 976, 978 (10th

Cir. 1998) (suggesting equitable tolling of limitation period when delay is

encountered due to circumstances over which inmate had no control and inmate

diligently pursues claims).

       We have thoroughly reviewed the record on appeal, Mr. McBride’s brief,

the magistrate judge’s report and recommendation, and the district court’s order.

We deny Mr. McBride’s application for a certificate of appealability for

substantially the reasons set forth in the magistrate judge’s report and

recommendation. Accordingly, we DENY his renewed motion to proceed in

forma pauperis, DENY his request for a certificate of appealability and DISMISS

this appeal.

                                         Entered for the Court,

                                         Robert H. Henry
                                         Circuit Judge



                                           -3-